Spencer, J.,
dissenting.
I respectfully dissent from the majority ruling herein. When the written opinion is filed, I will elaborate on the reasons for my position. For the present, I state that to hold as the majority do is to abort the provisions of section 32-704, R. R. S. 1943. I would dismiss the action for failure to file an itemized verified statement of contributions and expenses within a reasonable time, as required by that statute. I am also satisfied that the *504case should be dismissed on its merits. A necessarily limited review of the law applicable convinces me that a sufficient number of valid objections were made by the Secretary of State to invalidate the petitions.
Newton, J., joins in this dissent.